Citation Nr: 0126120	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee. 

2.  Entitlement to service connection for degenerative joint 
disease of the right knee. 

3.  Entitlement to service connection for degenerative joint 
disease of the left shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant had active duty from September 1971 to August 
1975.  He also served in the Texas Army National Guard for 
various periods from June 1980 to 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

DJD of the left knee, the right knee and the left shoulder is 
not shown to be causally related to the veteran's service.  


CONCLUSION OF LAW

DJD of the left knee, the right knee and the left shoulder 
was not incurred in or aggravated by service, nor may it be 
presumed to be incurred as a result of the veteran's active 
duty.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At the time of the veteran's service entry examination in 
August 1971, there were no pertinent findings on examination.  
The veteran indicated that he did not know if he ever had or 
currently had a bone, joint or other deformity.  At the time 
of the veteran's service separation examination from his 
period of active duty in May 1975, there were no pertinent 
complaints or findings.  

The veteran underwent private psychiatric examination in 
September 1978.  The veteran reported that he had been in an 
automobile accident in September 1978.  The veteran denied 
any significant illnesses or serious trauma.  

Examination reports and treatment records from the veteran's 
National Guard service were received.  On enlistment 
examination into the National Guard in 1980, there were no 
pertinent findings.  On quadrennial examination in April 
1986, physical examination disclosed effusion of the left 
knee with minimal crepitus.  The veteran was considered 
qualified for retention.  On periodic examination in June 
1991, there were no pertinent findings.  In May 1994, the 
veteran was seen for various complaints, including left knee 
pain of 1 1/2 weeks' duration.  It was noted that the left 
knee discomfort had generally been present for about 4 years.  
The assessment was probably DJD.  

A letter dated in July 1994 from the veteran's private doctor 
shows that the veteran was seen for evaluation of the left 
knee and chronic shoulder pain.  The veteran reported that he 
really didn't know what happened, but he had episodes over 
the preceding 2 years in which the left knee would not allow 
weight bearing.  There was no problem with the right knee.  
He also reported past trouble with the shoulders, though 
there was none recently.  The impressions were internal 
derangement of the left knee and chronic rotator cuff 
tendinitis, both shoulders.  

Records from the veteran's National Guard service show that 
he was on a physical profile in October 1995 because of 
shoulder and knee trouble.  A periodic examination report 
indicates that the veteran was unable to run or do push-ups 
because of bad knees and a bad shoulder.  It was noted that 
the diagnoses included internal derangement of the left knee 
and rotator cuff tendonitis of the shoulders, bilaterally.  

VA radiographic studies dated in June 1996 revealed mild to 
moderate osteoarthritis of the left knee and the right knee 
and moderate DJD of the left shoulder.  Clinic notes at that 
time indicate that this was the veteran's first visit there.  
It was noted that it was very difficult getting a history 
from the veteran.  It was reported that he was in the 
National Guard, for which he did weekend duty and summer 
camp.  The veteran's problems apparently started in the left 
knee in about 1986, as noted on his physical examinations.  
At that time, effusion was noted.  The veteran denied any 
injury to the knee, although he did say that in 1987 the knee 
worsened after playing volleyball.  He currently complained 
that the right knee was getting swollen and tender.  The 
veteran also reported right shoulder pain, without trauma.  
The pertinent assessment was joint pain.  DJD was diagnosed 
in July 1996 and thereafter.  In December 1998, the veteran 
reported an increase in right knee pain; trauma was denied.  

Records from the veteran's National Guard service show that 
he was on a physical profile in December 1996 because of 
arthritis of the left shoulder and both knees.  

A memorandum dated in July 1999 from a commanding officer of 
the National Guard indicates that the veteran had received a 
temporary profile in October 1995 that prohibited him from 
performing Annual Physical Fitness Test (APFT), physical 
training (PT), annual training (AT) and Additional Duty for 
Special Work (ADSW) and other certain duties.  The veteran 
was then issued a permanent profile in December 1996 that 
prohibited him from performing APFT and PT.  Additionally, 
the veteran had not performed APFT or PT since 1992.  The 
officer noted the veteran's duties during his National Guard 
service.  He pointed out that the veteran served one weekend 
a month and 2 weeks per year in which he did not ever perform 
extremely strenuous duties; his assignments were considered 
barely demanding.  It was his belief that the veteran's 
claimed disorders would not be related to National Guard 
service, as opposed to his private life.  

In his February 2000 notice of disagreement, the veteran 
stated that a service injury occurred at summer camp on June 
3, 1995, which might be a factor in his degenerative disease.  
The veteran enclosed a statement wherein he reported that, in 
June 1995, he felt a bite on his left foot after he had 
removed his socks and boots.  About 10 minutes later, he 
noticed a swelling in the bitten area.  

The veteran provided testimony at a personal hearing before a 
member of the Board in August 2001.  The veteran testified 
that his National Guard service extended from June 1980 to 
June 1999.  Hearing transcript (T.), 3.  The veteran stated 
that he did not hurt his shoulder or his knees during his 
period of active duty from 1971 to 1975.  The veteran 
indicated that he went on sick call a few times during his 
time in the National Guard.  T. 4.  When asked if anything 
happened in summer camp that hurt his knees or the left 
shoulder, the veteran replied that there were "a lot" of 
times that the knees were banged up that just were not 
reported.  T. 5.  The extent of the treatment that he 
received on sick call was receiving pills.  T. 6.  The 
veteran testified that he had no injury at work or in an 
automobile accident.  T. 8.  He also had no problems with the 
knees or shoulder prior to entering into active duty.  T. 9.  
He had no profiles during active duty, but he did have 
profiles in the National Guard.  T. 10-11.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records from both his period of 
active duty and his National Guard service have been 
requested and received by the RO, and such records appear to 
be intact.  Additionally, in the January 2000 rating decision 
on appeal, the April 2000 statement of the case, and the 
March 2001 supplemental statement of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for the various disabilities for which he 
has filed claims.  The March 2001 supplemental statement of 
the case provided the appellant with the current law and 
regulations as they stand now and the analysis is based upon 
weighing the evidence of record as well as the provisions of 
VCAA. 

Additionally, the veteran reported having received treatment 
by VA for his claimed disabilities.  The record reflects that 
the RO received those records and associated them with the 
claims file.  In July 1994, the RO received a private medical 
statement pertaining to treatment of the appellant.  Also, 
the veteran has not alleged that there are any additional 
medical records related to treatment for his claimed 
disabilities that have not been associated with the claims 
file.  

Finally, in accordance with its duty to assist and in the 
case of a claim for disability compensation, the assistance 
provided by the Secretary under subsection (a) [38 U.S.C.A. 
§ 5103A(a)] shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim (38 
U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

For the reasons explained below, the Board does not find that 
an examination is necessary in this case.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Accordingly, 
the Board finds that all facts have been developed to the 
extent possible.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred in or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Where a veteran served continuously for 90 days or more 
during a period of war and osteoarthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for DJD of the left knee, the 
right knee and the left shoulder.

The evidence establishes that the appellant does have DJD of 
the left knee, the right knee and the left shoulder.  
However, the preponderance of the evidence is against the 
claim for service connection for these residuals, as they are 
not attributable to the veteran's service.  Initially, the 
veteran did not have any complaints or findings of the knees 
or left shoulder during his period of active duty from 1971 
to 1975.  Therefore, it has not been shown that chronic 
disability, claimed as DJD, began during active duty.  
38 C.F.R. § 3.303 (a), (b).  Additionally, DJD was not 
demonstrated until many years after discharge from active 
duty, and since its onset is more than one year after service 
separation, it may not be presumed to have been incurred in 
service.  38 C.F.R. § 3.309.  

However, the veteran essentially argues that DJD first 
manifested during his National Guard service and thus it must 
be service-related.  The Board does not find this argument to 
warrant a grant of service connection for the following 
reasons:  

Initially, a commander from the veteran's service in the 
National Guard explained the nature of the veteran's service 
as one weekend a month and 2 weeks per year.  The veteran was 
afforded periodic physical examinations during those times, 
and it was the quadrennial examination that first 
demonstrates left knee effusion.  Significantly, there is no 
indication that the problem arose in the context of the 
veteran's National Guard service.  The mere identification of 
an abnormality on a one-time periodic examination for 
National Guard service does not indicate that the disorder is 
coincident with service.  See 38 C.F.R. § 3.303(c).  
Similarly, complaints in 1994, which were ultimately 
diagnosed as probably DJD, were not linked to service.  The 
veteran's private doctor in 1994 also provided no etiology to 
military service and noted that the veteran's history was 
vague.  Thus, the service and postservice medical reports 
show no link to service in any way.  

What is significant about the history provided in 1994 and 
other service medical reports is that there is no 
documentation of trauma.  Further, the DJD is never 
classified as traumatic in origin, so as to indicate that it 
resulted from some type of injury versus a generalized 
process.  Given the absence probative corroboration that 
links knee or left shoulder problems to military service 
(that is, service medical records, the veteran's commanding 
officer in the National Guard and the private doctor), the 
Board cannot conclude that the DJD of the left knee, the 
right knee or the left shoulder is related to service in any 
way.  

Although the veteran asserts that his current DJD of the left 
knee, the right knee or the left shoulder is a result of some 
sort of injury, a traumatic injury has never specifically 
been identified nor is one documented in the contemporaneous 
service records.  In this case, the veteran has contended 
that a bite on his left foot in 1995 or some other activity 
in service is associated with DJD.  However, it has not been 
shown that the veteran possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).  As noted above, no medical reports link current DJD 
to service in any way.

The Board is aware that there are certain circumstances in 
which a VA examination is required to fulfill the duty to 
assist.  38 U.S.C.A. § 5103A(d)(1).  The Board finds that the 
circumstances of this case are not such that an examination 
is required.  That is, the initial left knee problems were 
shown on a routine quadrennial examination that did not link 
such abnormality to service.  Additionally, no other service 
medical record, including a statement from the veteran's 
commanding officer of the National Guard, or postservice 
medical report linked the DJD to service.  Consequently, the 
Board finds that there is currently sufficient evidence on 
which to decide the claim, and additional development is 
unnecessary.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claims 
for service connection for DJD of the left knee, the right 
knee or the left shoulder, and there is no doubt to be 
resolved.  See Gilbert, 
1 Vet. App. at 55.


ORDER

Entitlement to service connection for DJD of the left knee, 
the right knee or the left shoulder is denied.


		
	M. SABULSKY 
	Member, Board of Veterans' Appeals


